                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

DOUGLAS K. WINLAND,

                Petitioner,

v.                                                 Case No: 2:16-cv-2-FtM-99MRM

SECRETARY, DOC,

                Respondent.
                                         /

                                  OPINION AND ORDER 1

       Before the Court is Petitioner Douglas K. Winland’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (Doc. 1) filed on April 1, 2016, and the Secretary of

the Department of Corrections’ Response in Opposition (Doc. 17) filed on September 12,

2018. Petitioner did not file a reply brief and the time to do so has past. The Petition is

fully briefed and ripe for the Court’s review. For the following reasons, the Court denies

the Petition.

                                     BACKGROUND

       Winland, who is incarcerated within the Florida Department of Corrections,

challenges his 2012 conviction and sentence. On November 6, 2010, Winland drove his

van to the residence of Luis Colon. Colon and Winland’s live in girlfriend for the past


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
eighteen years, Sherry Hetz, were having an affair. Winland had known about the affair

for about a month. Winland drove the van to Colon’s residence and waited outside by

the street for Colon to exit. When Colon exited the house via the garage door, Winland

drove his van into the driveway, jumped out of the van, and pointed a shotgun at Colon.

Colon ran back into the house through a door in the garage. As Colon was running into

the house, Winland fired a single shot from the 12-gauge shotgun. The pellets from the

shotgun struck the door but missed Colon.

       Winland was tried by a jury of his peers in the Twentieth Judicial Circuit Court in

and for Lee County, Florida and found guilty of: attempted second-degree murder with a

firearm (Count I), aggravated assault with a firearm (Count II), and shooting at, within, or

into a dwelling or building (Count III). Adjudicated in accordance with the verdict, Winland

was sentenced to a minimum mandatory term of twenty years in prison. The Second

DCA affirmed per curiam on August 16, 2013. Winland v. State, 119 So. 3d 450 (Fla. 2d

DCA 2013) [table]. Winland did not petition the United States Supreme Court for certiorari

review.

       Winland filed a motion for postconviction relief pursuant to Florida Rule of Criminal

Procedure 3.850 dated May 12, 2014. On July 1, 2014, the Post-Conviction circuit court

entered an order finding: (1) the Rule 3.850 motion was timely and contained the proper

oath but failed to comply with Rule 3.850’s “formatting requirements;” and (2) the majority

of the grounds for relief (18 of 19) were “facially insufficient.” Winland filed an amended

Rule 3.850 motion on August 18, 2014. (Ex. 11). After response from the State (Ex. 13),

the Post-Conviction Court denied Winland’s amended Rule 3.850 motion without a

hearing on November 14, 2014. (Ex.14). On appeal Florida’s Second District Court of




                                             2
Appeal (Second DCA or Appellate Court) affirmed per curiam. Winland v. State, 177 So.

2d 619 (Fla. 2d DCA 2015) (Ex. 14). Mandate issued on August 13, 2015. (Ex. 17);

Winland v. State, 177 So.3d 619 (Fla. 2d DCA 2015) [table]. (2D14-5973).

         On October 22, 2015, Winland filed a state petition for writ of habeas corpus

alleging ineffective assistance of appellate counsel. (Ex. 18). The petition was dismissed

as untimely. (Ex. 19). Winland v. State, 2015 WL 9948099 (Fla. 2d DCA 2015). On

October 13, 2015, Winland filed an untimely and successive rule 3.850 motion. (Ex. 20).

The motion was denied as both untimely and successive (Ex. 21) and Winland appealed.

The Second DCA affirmed per curiam. Winland v. State, 202 So. 3d. 421 (Fla. 2d DCA

2016).

         Petitioner now files this Federal Petition for Writ of Habeas Corpus. Respondent,

filed a limited response to the petition, incorporating a motion to dismiss the Florida

Attorney General and dismiss the Petition as untimely filed. (Doc. 9). Winland filed a reply

to the limited response. (Doc. 12). The Court found the Petition to be timely filed and

dismissed the Florida Attorney General. (Doc. 13).

                                STANDARDS OF REVIEW

                     The Antiterrorism and Effective Death Penalty Act

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No.

104-132, 110 Stat. 1214 (1996), governs this action. Abdul-Kabir v. Quarterman, 550 U.S.

233, 246 (2007). Under AEDPA, the standard of review is greatly circumscribed and

highly deferential to the state courts. Alston v. Fla. Dep’t of Corr., 610 F.3d 1318, 1325

(11th Cir. 2010) (citations omitted). AEDPA altered the federal court’s role in reviewing

state prisoner applications in order to “prevent federal habeas ‘retrials’ and to ensure that




                                             3
state-court convictions are given effect to the extent possible under law.” Bell v. Cone,

535 U.S. 685, 693 (2002).

       Pursuant to the AEDPA, federal habeas relief may not be granted with respect to

a claim adjudicated on the merits in state court unless the adjudication of the claim:

              (a)    resulted in a decision that was contrary to, or involved an
                     unreasonable application of, clearly established Federal law,
                     as determined by the Supreme Court of the United States; or

              (b)    resulted in a decision that was based on an unreasonable
                     determination of the facts in light of the evidence presented in
                     the State court proceeding.

28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet. White v.

Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s summary rejection of a claim,

even without explanation, qualifies as an adjudication on the merits which warrants

deference. Ferguson v. Culliver, 527 F.3d 1144, 1146 (11th Cir. 2008). Notably, a state

court’s violation of state law is not sufficient to show that a petitioner is in custody in

violation of the “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing legal principles, rather

than the dicta, set forth in the decisions of the United States Supreme Court at the time

the state court issued its decision. White, 134 S. Ct. at 1702; Carey v. Musladin, 549 U.S.

70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)). The Supreme Court

has also explained that “the lack of a Supreme Court decision on nearly identical facts

does not by itself mean that there is no clearly established federal law, since ‘a general

standard’ from [the Supreme Court’s] cases can supply such law.” Marshall v. Rodgers,

133 S. Ct. 1446, 1449 (2013) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).




                                              4
State courts “must reasonably apply the rules ‘squarely established’ by [the Supreme]

Court’s holdings to the facts of each case. White, 134 S. Ct. at 1706 (quoting Knowles v.

Mirzayance, 556 U.S. 111, 122 (2009)).

       Even if there is clearly established federal law on point, habeas relief is only

appropriate if the state court decision was “contrary to, or an unreasonable application

of,” that federal law. 29 U.S.C. § 2254(d)(1). A decision is “contrary to” clearly established

federal law if the state court either: (1) applied a rule that contradicts the governing law

set forth by Supreme Court case law; or (2) reached a different result from the Supreme

Court when faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application” of the Supreme

Court’s precedents if the state court correctly identifies the governing legal principle, but

applies it to the facts of the petitioner’s case in an objectively unreasonable manner,

Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526, 531 (11th

Cir. 2000), or “if the state court either unreasonably extends a legal principle from

[Supreme Court] precedent to a new context where it should not apply or unreasonably

refuses to extend that principle to a new context where it should apply.” Bottoson, 234

F.3d at 531 (quoting Williams, 529 U.S. at 406). The petitioner must show that the state

court’s ruling was “so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” White,

134 S. Ct. at 1702 (quoting Harrington v. Richter, 562 U.S. 86 (2011)). Moreover, “it is

not an unreasonable application of clearly established Federal law for a state court to




                                              5
decline to apply a specific legal rule that has not been squarely established by [the

Supreme] Court.” Knowles, 556 U.S. at 122.

       Finally, when reviewing a claim under § 2254(d), a federal court must bear in mind

that any “determination of a factual issue made by a State court shall be presumed to be

correct[,]” and the petitioner bears “the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10,

15 (2013) (“[A] state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance.”)

(quoting Wood v. Allen, 558 U.S. 290, 293 (2010)).

       The Supreme Court has held that review “is limited to the record that was before

the state court that adjudicated the claim on the merits.” Cullen, 131 S. Ct. at 1398. Thus,

the Court is limited to reviewing only the record that was before the state court at the time

it rendered its order. Id.

                       Standard for Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part test for

determining whether a convicted person is entitled to relief on the ground that his counsel

rendered ineffective assistance. 466 U.S. 668, 687-88 (1984). A petitioner must establish

that counsel’s performance was deficient and fell below an objective standard of

reasonableness and that the deficient performance prejudiced the defense. Id. This is a

“doubly deferential” standard of review that gives both the state court and the petitioner’s

attorney the benefit of the doubt. Burt, 134 S. Ct. at 13 (citing Cullen v. Pinholster, 131

S. Ct. 1388, 1403 (2011)).




                                             6
       The focus of inquiry under Strickland’s performance prong is “reasonableness

under prevailing professional norms.” Strickland, 466 U.S. at 688-89.            In reviewing

counsel’s performance, a court must adhere to a strong presumption that “counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

Indeed, the petitioner bears the heavy burden to “prove, by a preponderance of the

evidence, that counsel’s performance was unreasonable[.]” Jones v. Campbell, 436 F.3d

1285, 1293 (11th Cir. 2006). A court must “judge the reasonableness of counsel’s

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct,”

applying a “highly deferential” level of judicial scrutiny. Roe v. Flores-Ortega, 528 U.S.

470, 477 (2000) (quoting Strickland, 466 U.S. at 690).

       As to the prejudice prong of the Strickland standard, Petitioner’s burden to

demonstrate prejudice is high. Wellington v. Moore, 314 F.3d 1256, 1260 (11th Cir. 2002).

Prejudice “requires showing that counsel’s errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. That

is, “[t]he defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694.

       Even an unreasonable error by counsel does not necessitate the setting aside of

a judgment if the error did not affect the judgment. Id. at 692. Strategic decisions rendered

by counsel after a complete review of relevant laws and facts are “virtually

unchallengeable.” Id. at 690-91. Petitioner cannot meet his burden by showing that

counsel could have chosen a different course at trial. White v. Singletary, 972 F.2d 1218,




                                              7
1220-21 (11th Cir.1992). Rather, Petitioner must show that counsel did not do what was

constitutionally compelled to provide adequate counsel. Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir.2000) (en banc) (quoting Burger v. Kemp, 483 U.S.

776, 794, (1987)); Hill v. Attorney Gen., Fla., No. 805-CV-911-T-30EAJ, 2008 WL 786652,

at *3 (M.D. Fla. Mar. 20, 2008).

                            Exhaustion and Procedural Default

       The AEDPA precludes federal courts, absent exceptional circumstances, from

granting habeas relief unless a petitioner has exhausted all means of available relief

under state law. Exhaustion of state remedies requires that the state prisoner “fairly

presen[t] federal claims to the state courts in order to give the State the opportunity to

pass upon and correct alleged violations of its prisoners’ federal rights[.]” Duncan v.

Henry, 513 U.S. 364, 365 (1995) (citing Picard v. Connor, 404 U.S. 270, 275-76 (1971)).

The petitioner must apprise the state court of the federal constitutional issue, not just the

underlying facts of the claim or a similar state law claim. Snowden v. Singletary, 135 F.3d

732 (11th Cir. 1998). In addition, a federal habeas court is precluded from considering

claims that are not exhausted but would clearly be barred if returned to state court.

Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991) (if a petitioner has failed to exhaust

state remedies and the state court to which the petitioner would be required to present

his claims in order to meet the exhaustion requirement would now find the claims

procedurally barred, there is a procedural default for federal habeas purposes regardless

of the decision of the last state court to which the petitioner actually presented his claims).

Finally, a federal court must dismiss those claims or portions of claims that have been

denied on adequate and independent procedural grounds under state law. Coleman, 501




                                              8
U.S. at 750. If a petitioner attempts to raise a claim in a manner not permitted by state

procedural rules, he is barred from pursuing the same claim in federal court. Alderman v.

Zant, 22 F.3d 1541, 1549 (11th Cir. 1994).

       Procedural default will be excused only in two narrow circumstances. First, a

petitioner may obtain federal review of a procedurally defaulted claim if he can show both

“cause” for the default and actual “prejudice” resulting from the default. “To establish

cause for a procedural default, a petitioner must demonstrate that some objective factor

external to the defense impeded the effort to raise the claim properly in state court.” Wright

v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999) (internal quotation marks omitted). To

establish prejudice, a petitioner must show that there is at least a reasonable probability

that the result of the proceeding would have been different. Henderson v. Campbell, 353

F.3d 880, 892 (11th Cir. 2003).

       The second exception, known as the fundamental miscarriage of justice, only

occurs in an extraordinary case, where a “constitutional violation has probably resulted in

the conviction of one who is actually innocent[.]” Murray v. Carrier, 477 U.S. 478, 479-80

(1986). Actual innocence means factual innocence, not legal insufficiency. Bousley v.

United States, 523 U.S. 614, 623 (1998). To meet this standard, a petitioner must “show

that it is more likely than not that no reasonable juror would have convicted him” of the

underlying offense. Schlup v. Delo, 513 U.S. 298, 327 (1995). In addition, “[t]o be

credible, a claim of actual innocence must be based on [new] reliable evidence not

presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup,

513 U.S. at 324.




                                              9
                                       DISCUSSION

       Petitioner raises sixteen grounds in his Petition.

       Ground One: Winland claims that the evidence was insufficient to support his
conviction for attempted second degree murder.

        Ground Two: Winland claims that his trial counsel was ineffective for failing to call
a ballistics expert to testify about trajectory.

      Ground Three: Winland claims that his trial counsel was ineffective for failing to
pursue a “heat of passion” defense.

      Ground Four: Winland claims that his trial counsel was ineffective for misinforming
him about his right to testify, resulting in a waiver.

       Ground Five: Winland claims that his trial counsel was ineffective for failing to
move for a judgment of acquittal on the second-degree murder charge based on a failure
to prove murderous intent.

       Ground Six: Winland claims that his trial counsel was ineffective for failing to object
or move for mistrial when the prosecutor incorrectly stated, during closing argument, that
testimony was presented that Sherry Hetz called the victim and said, “watch out, he’s got
guns.”

       Ground Seven: Winland claims that his trial counsel was ineffective for failing to
call Sherry Hetz as a witness.

      Ground Eight: Winland claims that his trial counsel was ineffective for failing to
impeach the victim with prior inconsistent statements in “911 tapes, police interviews, and
deposition testimony.”

      Ground Nine: Winland claims that his trial counsel was ineffective for failing to
move to suppress Winland’s statements to law enforcement.

       Ground Ten: Winland claims that his trial counsel was ineffective for failing to
object to tampered evidence.

       Ground Eleven: Winland claims that his trial counsel was ineffective for failing to
move for a judgment of acquittal on Count II based on an alleged failure to prove any
threat by Winland to do violence to the victim.

      Grounds Twelve and Thirteen: Grounds twelve and thirteen are taken together
because, Winland raises claims of ineffective assistance of counsel based on the
cumulative effect of counsel’s alleged errors.




                                             10
       Grounds Fourteen and Fifteen: Winland raises claims of ineffective assistance of
appellate counsel.

       Ground Sixteen: Winland claims that “the accumulation of errors in this case”
violated his due process rights and fair trial.

       Respondent agrees that Grounds Two, Three, Four, Five, Six, Fourteen, and

Fifteen are exhausted, but argues that Grounds One, Seven through Thirteen, and

Ground Sixteen are unexhausted and procedurally barred. Respondent also states that

while Grounds Fourteen and Fifteen are exhausted, they are procedurally barred.

                                           Ground One

       In Ground One, Winland avers that the evidence could not prove murderous intent

or an overt act. Winland argues the Prosecutor failed to produce prima facia evidence he

intended to shoot Colon. Winland claims his lack of intent to shoot anyone when he fired

the shotgun precludes his conviction because it shows he lacked murderous intent.

Winland moved the trial court for Judgment of Acquittal arguing he lacked murderous

intent. The trial court denied his motion and the Second DCA affirmed. According to

Winland, the Second DCA’s reasoning in upholding the trial court’s denial was erroneous.

Winland argues the evidence shows he did not target Colon but waited for Colon to close

the door leading to the garage before firing. Winland argues that he merely intended to

scare Colon but did not intend to harm him. Respondent argues that this ground is

unexhausted because Winland did not claim a violation of the federal constitution or

federal law in the Post-Conviction Court or on appeal.

       A federal habeas petitioner must exhaust his claims for relief by raising them in

state court before presenting them in his petition. 28 U.S.C. § 2254(b)(1)(A); Paul v. Sec’y,

Dep’t of Corr., No. 8:15-CV-1397-T-33AEP, 2017 WL 2600824, at *2 (M.D. Fla. June 15,




                                             11
(2017) (citing O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must

give the state courts an opportunity to act on his claims before he presents those claims

to a federal court in a habeas petition.”). The requirement of exhausting state remedies

as a prerequisite to federal review is satisfied if the petitioner “fairly presents” his claim in

each appropriate state court and alerts that court to the federal nature of the claim. 28

U.S.C. § 2254(b)(1); Picard v. Connor, 404 U.S. 270, 275–76 (1971). See also Pearson

v. Sec’y, Dep’t of Corr., 273 F. Appx. 847, 849–50 (11th Cir. 2008) (“The exhaustion

doctrine requires the petitioner to ‘fairly present’ his federal claims to the state courts in a

manner to alert them that the ruling under review violated a federal constitutional right.”)

(citing Duncan v. Henry, 513 U.S. 364, 365–66 (1995)).

       In his argument before the Second DCA alleging trial court error, Winland only

argued from state law and state cases. (Ex. 6 at 9). Winland never mentioned or made

a claim based upon federal law, federal cases, or the United States Constitution.

Winland’s failure to present the federal nature of Ground One in the State Court leaves

the exhaustion requirement unsatisfied.

       And at this point, Winland cannot return to the Second DCA to file a successive

appeal. See Claughton v. Claughton, 393 So.2d 1061, 1062 (Fla. 1980) (“The general

law and our procedural rules at both the trial and appellate levels are designed for one

final judgment and one appeal.”); Fla. R. App. P. 9.140(b)(3) (a defendant must appeal a

final judgment within 30 days following rendition of a written order imposing sentence).

Therefore, Winland’s federal claims in Ground One are procedurally defaulted. See Smith

v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001) (the doctrine of procedural default

provides that “[i]f the petitioner has failed to exhaust state remedies that are no longer




                                               12
available, that failure is a procedural default which will bar federal habeas relief, unless

either the cause and prejudice or the fundamental miscarriage of justice exception is

established.”).

       Winland can show neither cause and prejudice or a fundamental miscarriage of

justice to overcome the procedural bar. Winland was represented by counsel on appeal.

He does not argue or present any evidence that an outside influence caused him to omit

any federal law or constitutional claim in his appeal and he cannot show a fundamental

miscarriage of justice because the evidence shows he shot at Colon. While Winland

states he was not trying to shoot Colon, he freely admits he waited for Colon to exit the

house, pulled into Colon’s driveway when he saw him, exited the van, and fired at the

door Colon was trying to enter. (Ex. 2 at 224,225, 239). This is confirmed by Colon and

Winland’s testimony.

       Finally, Winland uses the wrong standard in his argument. Winland claims that the

evidence does not show he had murderous intent, however, to prove attempted second-

degree murder in Florida, the state must prove that Winland acted with depraved mind.

Fla. Stat. §§ 777.04(1) & 782.04(2) (2004). Under Florida precedent, pointing a gun at

an individual and firing the weapon is imminently dangerous to human life and evinces a

depraved mind. See Hooker v. State, 497 So. 2d 982 (Fla. 2d DCA 1986) (upholding

second-degree murder conviction where the defendant, acting out of racial animus, shot

into a mobile home he had reason to know would be occupied, killing a Guatemalan farm

worker inside); Edwards v State, 302 So. 2d 479, 480-81 (Fla. 3d DCA 1974).

Accordingly, there are no exceptions to the procedural bar and Ground One is denied.




                                            13
                                       Ground Two

      In Ground Two, Winland claims that trial counsel was ineffective for failing to call

a ballistics expert to testify about the trajectory of the pellets fired from his shotgun.

Winland argues trial counsel’s performance was objectively unreasonable and the

omission of expert testimony prejudiced his case. Trial counsel inserted shish-kabob

skewers into the holes made by the pellets from the shotgun blast to display the shot’s

trajectory. Winland says this did not accurately identify the trajectory. Winland argues

that an expert could have been credited with the knowledge, training, and expertise that

would have refuted the prosecutor’s assumptions and cast a reasonable doubt in the

jurors’ minds when weighing the evidence and returning a verdict.

        The Respondent argues that Winland’s position is based upon unsupported

conclusions. Winland never identified an expert that was available to testify and does not

explain how the testimony related to trajectory would have benefitted his defense.

      Upon review the Post-Conviction Court denied Winland’s claim as follows:

             Defendant’s first ground is that counsel was ineffective for
             failing to secure and call an expert witness at trial. This case
             arose from an incident in which Defendant showed up at the
             victim’s house and fired a shotgun at him as he was fleeing
             back inside. Specifically, Defendant alleges that a trajectory
             and ballistics expert would have testified that the victim

             was behind a closed door when he fired and that Defendant
             shot at the victim with birdshot, not buckshot, which he claims
             is a “less lethal” type of shotgun ammunition. This testimony
             would have allegedly supported Defendant’s claim that he
             shot at the victim with only the intent to scare him, not kill him.

                                       ********
             This claim is conclusively refuted by the record. It appears that
             Defendant proposes this expert testimony in hopes that it
             would have rebutted the victim’s testimony that the door was
             not closed when Defendant shot at him.                 However,
             photographs and testimony showed that the birdshot fired by




                                             14
              Defendant damaged the inside edge of the door, which would
              have been obstructed by the doorframe had the door been
              closed at the time he fired the shotgun. Attached to this order
              are pages . . . of the trial transcript . . . detailing the damage
              to the door and the prosecution’s closing argument comments
              on the damage to the door. Defendant’s claim that expert
              testimony would have refuted the plain implications of the
              photographs presented at trial is not plausible. Common
              sense dictates that the door could not have been shut when
              he fired the gun. Experts are not permitted to testify to
              statements of fact within the common understanding of jurors.
              Florida Power Corp. v. Barron, 481 So.2d 1309, 1310 (Fla 2d
              DCA 1986) (“In order to be admissible, expert testimony must
              concern a subject which is beyond the common
              understanding of the average layman and ... will probably aid
              the triers of fact in their search for truth.”).

              Moreover, while the use of “less lethal” birdshot may have lent
              some extra credibility to Defendant’s claim that he only
              intended to scare the victim, the lack of this testimony does
              not create the level of prejudice necessary to support a
              Strickland claim. It was undisputed at trial that Defendant fired
              a shotgun in the direction of the victim after displaying
              threatening behavior towards him earlier in the day. Even if an
              expert testified that birdshot is “less lethal,” a “less lethal” type
              of ammunition is still lethal. Defendant’s use of this type of
              ammunition does not necessarily show that Defendant did not
              attempt to kill the victim. There is no likelihood that this
              testimony would have changed the outcome of trial.

              Defendant has failed to demonstrate a reasonable probability
              that the result of his trial would have been different had an
              expert witness given the testimony he describes in his motion.
              Because this claim is both conclusively refuted by the record
              and fails to demonstrate sufficient prejudice, it is denied.

(Ex. 14 at 2-4).

       Trial counsel must decide which strategic and tactical option to pursue, such as

deciding which witness to call or defense to present. See Preston v. Sec’y, Dep’t of Corr.,

No. 6:08-CV-2085-ORL-31, 2012 WL 1549529, at *40 (M.D. Fla. May 1, 2012), aff’d sub

nom. Preston v. Sec’y, Fla. Dep’t of Corr., 785 F.3d 449 (11th Cir. 2015) (citing Dingle v.

Sec’ y, Dep’ t of Corr., 480 F.3d 1092, 1099 (11th Cir.2007)). “Strategic decisions do not




                                               15
constitute ineffective assistance of counsel if alternative courses have been considered

and rejected and [trial] counsel’s decision was reasonable under the norms of

professional conduct.” Hannon v. Sec’y, Dep’t of Corr., 622 F. Supp. 2d 1169, 1202 (M.D.

Fla. 2007), aff’d, 562 F.3d 1146 (11th Cir. 2009); Strickland, 466 U.S. at 689 (In reviewing

counsel’s performance, a court must adhere to a strong presumption that “counsel’s

conduct falls within the wide range of reasonable professional assistance.”).

       “Th[e] prejudice burden is heavy where the petitioner alleges ineffective assistance

in failing to call a witness because ‘often allegations of what a witness would have testified

to are largely speculative.’” Sullivan v. Deloach, 459 F.3d 1097, 1109 (11th Cir. 2006)

(quoting United States v. Guerra, 628 F.2d 410, 413 (5th Cir. 1980)). Winland provides

no evidence demonstrating that a ballistics expert was available to testify at the time of

trial. Winland does not present either an affidavit from an expert or a copy of the expert’s

deposition testimony to support his ground of ineffective assistance of counsel. Winland’s

unsupported contention that counsel should have called an expert to testify, without more,

is insufficient to warrant relief. See, e.g., Bray v. Quarterman, 265 F. Appx. 296, 298 (5th

Cir. 2008) (“To prevail on [a claim of ineffective assistance of counsel for failing to call a

witness], the petitioner must name the witness, demonstrate that the witness was

available to testify and would have done so, set out the content of the witness’s proposed

testimony, and show that the testimony would have been favorable to a particular

defense.”); United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about

the testimony of a putative witness must generally be presented in the form of actual

testimony by the witness or an affidavit. A defendant cannot simply state that the

testimony would have been favorable; self-serving speculation will not sustain an




                                             16
ineffective assistance claim.”) (footnotes omitted). “[M]ere speculation that missing

witnesses would have been helpful is insufficient to meet the petitioner's burden of proof.”

Streeter v. United States, 335 F. Appx. 859, 864 (11th Cir. 2009).

       Trial counsel’s strategic decision not to call an expert witness was reasonable.

Winland admitted that he fired the gun at Colon as Colon entered the house through the

garage door. As the Post-Conviction Court noted, the physical evidence shows the door

was at least partially opened when Winland fired the shotgun, because some of the pellets

penetrated the open edge of the door. Thus, Winland fails to show how he would be

prejudiced by trial counsel’s failure to call an expert witness to discuss the trajectory of

the shot, since the jury knew he fired the shotgun at Colon, and photographic evidence

was presented that the door was at least partially open when he fired. (Ex. 18). The

trajectory of the pellets would not have changed the outcome of the trial, so Winland

cannot establish the prejudice prong of Strickland. Ground Two lacks merit and is due to

be denied.

                                      Ground Three

       In ground three, Winland claims that his trial counsel was ineffective for failing to

pursue a “heat of passion” defense. Winland argues that it is well settled that the heat

of passion defense is available in Florida. The heat of passion defense negates the

depraved mind element necessary for a conviction of attempted second-degree murder.

Winland says he shot at Colon because he was emotionally unstable due to the heat of

passion caused by Colon’s affair with his common law wife of eighteen years. This claim

was raised in Winland’s amended state post-conviction motion. Respondent argues that

Winland’s claim lacks merit because the facts do not support a heat of passion defense.




                                            17
The Post-Conviction Court found as follows:

      Defendant’s second ground is that his counsel was ineffective
      for failing to pursue a “heat of passion” defense. The
      circumstances of this case involved a love triangle between
      Defendant, the victim Luis Colon, and Sherry Hetz. Ms. Hetz
      was Defendant’s girlfriend of 18 years, but she started dating
      Mr. Colon while still in a relationship with Defendant.
      Defendant was upset and angry that Ms. Hetz was cheating
      on him and he was suicidal around and after the time of the
      crime. “Heat of passion” is a complete defense to murder “if
      the killing occurs by accident and misfortune ... upon a sudden
      provocation.” Villella v. State, 833 So. 2d 192, 195 (Fla. 5th
      2002). Alternatively, “it can be used as a partial defense, to
      negate the element of premeditation in first degree murder or
      the element of depravity in second degree murder.” Id. (citing
      Douglas v. State, 652 So. 2d 887 (Fla. 4th DCA 1995).
      However, “the heat of passion defense involves a sudden or
      immediate emotional response.” Id. at 198 (Sharp, W. J.,
      concurring in part and dissenting in part). “In the heat of
      passion, the slayer is oblivious to his real or apparent
      situation... [and] impelled by a blind and unreasoning fury to
      redress his real or imagined injury, and while in that condition
      of frenzy and distraction fires the fatal shot.” Disney v. State,
      73 So. 598 (Fla. 1916); see also, e.g., Palmore v. State, 838
      So. 2d 1222 (Fla. 1st DCA 2003) (example of valid heat of
      passion defense). This claim is conclusively refuted by the
      record. The facts of this case could not have supported a heat
      of passion defense. According to Defendant’s own version of
      the events, he knew about the relationship between Ms. Hetz
      and the victim for over a month, including the sexual details.
      He began to think of some way to “scare the shit” out of the
      victim so that he would stop seeing Ms. Hetz on his own. He
      told law enforcement after the crime that he had been
      planning the assault for a couple weeks. Before the crime, he
      carefully took three different guns from his home, put them in
      his van unloaded, drove to the victim’s home, loaded the
      shotgun, and calmly waited for an opportunity when the victim
      exited his home. Defendant was in no way “oblivious to his
      real or apparent situation” or “impelled by a blind and
      unreasoning fury.” Although Defendant may have felt hurt and
      upset about Ms. Hetz’s infidelity, this does not transform his
      planned attack into a kneejerk “heat of passion” crime. . . .
      When the facts of a case cannot support a heat of passion
      instruction, counsel is not ineffective for failing to pursue it.
      Burke v. State, 96 So.3d 982 (Fla. 4th DCA 2012); see also




                                     18
              Ferrell v. State, 29 So.3d 959,976 (Fla. 2010) (counsel cannot
              be found ineffective for failing to raise an argument that was
              meritless). Defendant’s second ground is . . . denied.

(Ex. 14 at 5-6).

       Trial counsel made a strategic decision not to pursue a heat of passion defense.

Winland’s trial counsel was not ineffective for failing to argue the defense at trial. Winland

stated that he knew about the affair between Hetz and Colon for about a month prior to

the incident. (Ex. 2 at 218-19). Two weeks before the shooting Winland drove by Colon’s

house. Id. at 221. Winland took all of the guns out of his house a .22 caliber, a .38

special, and a shotgun and put them in his van. Id. at 223. Winland then drove to Colon’s

house and parked on the side of the road waiting for Colon to emerge from the house. Id.

at 224. Winland put a shell in the shotgun. Id. When Colon opened the garage door,

Winland drove his van halfway up Colon’s drive way. Id. He exited the van, aimed the

shotgun at the door where Colon was running back inside the house, and fired. Id. at 225.

       The defense of “heat of passion” is well established in Florida. It can be a complete

defense if the killing occurs by accident and misfortune in the heat of passion, upon any

sudden and sufficient provocation. See § 782.03, Fla. Stat. (2002); see also Fla. Std. Jury

Instr. (Crim.) On Excusable Homicide. Or...it can be used as a partial defense, to negate

the element of premeditation in first degree murder or the element of depravity in second

degree murder. See, e.g., Douglas v. State, 652 So.2d 887 (Fla. 4th DCA 1995); Villella

v. State, 833 So. 2d 192, 195 (Fla. 5th DCA 2002). “Heat of passion” was best defined

in Disney v. State, 72 Fla. 492, 73 So. 598, 601 (1916):

              A killing in the ‘heat of passion’ occurs when the state of mind
              of the slayer is necessarily different from that when the killing
              is done in self-defense. In the heat of passion, the slayer is
              oblivious to his real or apparent situation. Whether he believes




                                             19
             or does not believe that he is in danger is immaterial; it has no
             bearing upon the question. He is intoxicated by his passion,
             is impelled by a blind and unreasoning fury to redress his real
             or imagined injury, and while in that condition of frenzy and
             distraction fires the fatal shot.

Salter v. Sec’y, Dep’t of Corr., No. 8:15-CV-2001-T-36CPT, 2018 WL 3621040, at *7–8

(M.D. Fla. July 30, 2018) (citing Daley v. State, 957 So. 2d 17, 18 (Fla. 4th DCA 2007).

      The facts do not support a heat of passion defense. Winland knew about the affair

for at least a month. He removed his guns from his house and placed them in his van.

He drove to Colon’s house and parked on the side of the road waiting for Colon to exit.

He loaded the shotgun, and once he saw Colon exit the house, he drove the van into the

driveway, jumped out of the van, pointed the weapon at Colon, and fired striking the door

as Colon was reentering the house.

      The facts support a different conclusion from heat of passion ― one that showed

planning and deliberate action by Winland ― rather than being “oblivious to his real or

apparent situation” or “impelled by a blind and unreasoning fury.” Based upon the facts

in the record, Trial counsel’s failure to argue a heat of passion defense was not

unreasonable. Trial counsel cannot be ineffective for failing to bring a defense contrary

to the facts. See Palmer v. McDonough, 2006 WL 1382094 (M.D. Fla. May 19, 2006)

(noting that failure to bring a meritless claim is not ineffective assistance of counsel).

Ground Three is denied.

                                      Ground Four

      Winland claims that his trial counsel was ineffective for misinforming him about his

right to testify. Winland argues that trial counsel gave him bad advice by advising him

that he should not testify because the Prosecutor could twist his words.         Winland

acknowledges that the trial court went through the colloquy of his Constitutional rights.



                                            20
However, Winland says he told the trial court he did not want to testify at the colloquy

based upon trial counsel’s bad advice. Winland argues that had he testified, his testimony

would have reflected the line of defense for the jury to weigh the evidence finding him

guilty of shooting into a dwelling and allowing the jury to use its pardon power on the

remaining counts because he reacted in the way he did in the heat of passion.

       Respondent states this claim was raised in Winland’s amended state

postconviction motion and is exhausted for federal habeas purposes. However, the claim

is conclusory and insufficient to entitle Winland to relief. Winland does not specify exactly

what his testimony would have been and alleges no facts which would demonstrate

prejudice under Strickland. His conclusory assertion that his testimony would have

“reflected a line of defense” and allowed the jury to exercise its pardon power is merely

speculation, which is insufficient to demonstrate prejudice and the claim should be

dismissed.

       The Post-Conviction Court denied this claim as follows:

              Defendant’s third ground is that trial counsel was ineffective
              for misadvising him on whether to testify at trial. Specifically,
              Defendant alleges that counsel told him his testimony was not
              needed because the State had not proven their case, and that
              if he did testify, “the prosecutor would twist his words.”
              Defendant asserts that if he had testified, he would have
              explained to the jury that his actions were committed in the
              heat of passion.

              The analysis employed for a claim that defense counsel
              misadvised whether to testify at trial involves two inquiries: (1)
              whether the defendant voluntarily agree[d] with counsel not to
              take the stand; and (2) whether counsel’s advice to the
              defendant, even if voluntarily followed, was nevertheless
              deficient because no reasonable attorney would have
              discouraged the defendant from testifying. Simon v. State, 47
              So. 3d 883, 885 (Fla. 3d DCA 2010) (citing Lott v. State, 931
              So. 2d 807, 819 (Fla. 2006)). Moreover, a defendant must still




                                             21
              show prejudice under Strickland when alleging that defense
              counsel erroneously interfered with his right to testify. Oisorio
              v. State, 676 So. 2d 1363 (Fla. 1996). As for the first inquiry,
              the Court conducted a colloquy with Defendant during trial
              regarding his decision to testify. Defendant confirmed on the
              record that he wished to remain silent. Thus, the Court
              concludes that Defendant voluntarily agreed not to take the
              stand. . ..

              As for the second inquiry, the Court finds that Defendant has
              not demonstrated that no reasonable attorney would have
              discouraged him from testifying. Defendant asserts that the
              State would not have been able to “twist” his words on cross-
              examination “as a matter of law.” It is unclear what Defendant
              means by “twist his words.” However, it is not false that the
              State would have been able to confront Defendant on any of
              his testimony, like any other witness on cross-examination.
              Moreover, Defendant previously gave a statement to law
              enforcement which was presented to the jury; any attempt to
              give a different account of what happened or “explain away”
              his statement could have been impeached by the State.

              Defendant also has not demonstrated how the outcome of his
              trial would have been different if he were allowed to testify.
              His assertion that he would have told the jury that he acted in
              the heat of passion is not sufficient to establish prejudice.
              There is no likelihood that his proposed testimony could have
              affected the outcome of his trial because, as explained above,
              a heat of passion defense would not have been successful.
              Thus, Defendant has not shown prejudice.

              Defendant has failed to demonstrate that his counsel’s advice
              was ineffective or that he was prejudiced by not testifying at
              his trial. Accordingly, this claim is . . . denied.

(Ex. 14 at 6-7).

       A defendant’s right to testify at a criminal trial is a fundamental and personal right

which cannot be waived by defense counsel. Payne v. United States, 546 F. Supp. 2d

1312, 1316 (M.D. Fla. 2008), aff’d, 566 F.3d 1276 (11th Cir. 2009) (citing United States

v. Teague, 953 F.2d 1525, 1532 (11th Cir.1992) (en banc), cert. denied, 506 U.S. 842,

(1992)). In Teague, the Eleventh Circuit held that it is defense counsel’s responsibility to




                                             22
advise the defendant of this right and the strategic implications and “that the appropriate

vehicle for claims that the defendant’s right to testify was violated by defense counsel is

a claim of ineffective assistance [under Strickland].” Id. at 1534. The Teague Court

reasoned that an attorney’s performance would be deficient under the first prong of the

Strickland test if counsel refused to accept the defendant’s decision to testify and would

not call him to the stand or, alternatively, if defense counsel never informed the defendant

of the right to testify. Id. In Teague, the defendant’s ineffective assistance of counsel

claim was rejected because the trial court found that counsel had advised the defendant

of his right to testify, had advised him that he should not exercise that right, and the

defendant did not protest. Teague, 953 F.2d at 1535.

       Likewise, Winland was advised of his right to testify, counseled not to take the

stand, participated in the Court’s colloquy, and refused to testify.      Thus, Winland’s

decision not to testify was not based solely on counsel’s advice but also on the Court’s

colloquy. To the extent that Winland blames his refusal to testify on trial counsel, his

argument fails. Trial counsel informed him of the right to testify and advised him against

taking the stand which was a sound tactical decision. Moreover, the final decision to take

the stand belonged solely to Winland, and Winland told the Court at the colloquy that he

would not testify. Therefore, there was no ineffective assistance of trial counsel.

                                       Ground Five

       Winland claims that his trial counsel was ineffective for failing to move for a

judgment of acquittal on the second-degree murder charge based on a failure to prove

murderous intent. Winland argues that although trial counsel moved for J.O.A. on count

one, attempted second-degree murder, trial counsel’s performance was deficient.




                                            23
Winland argues he was prejudiced because trial counsel simply made boilerplate

arguments that the State did not prove a prima facie case of second-degree murder.

Winland argues that had trial counsel taken additional steps that the trial judge would

have granted J.O.V. and either reduced or dismissed the charge. Respondent argues

that Ground Five lacks merit.

       The Post-Conviction Court denied Winland’s claim as follows:

              The attempted second-degree murder instruction, which was
              read to the jury, reads as follows:
                     To prove the crime of attempted second-degree
                     murder, the State must prove the following two
                     elements beyond a reasonable doubt. Number one,
                     [Defendant] intentionally committed an act which would
                     have resulted in the death of Luis Colon except that
                     someone prevented [Defendant] from killing Luis Colon
                     or he failed to do so. Two, the act was imminently
                     dangerous to another and demonstrat[ed] a depraved
                     mind without regard for human life... In order to convict
                     of attempted second-degree murder, it is not
                     necessary for the State to prove the Defendant had an
                     intent to cause death.

              Attached to this order is a copy of pages 307-317 of the trial
              transcript . . . during which the above instruction was read to
              the jury.

              According to the plain language of the instruction, the State
              did not need to demonstrate “murderous intent” in order to
              prove the charge of attempted second-degree murder. Thus,
              counsel’s failure to move for judgment of acquittal on that
              basis was not ineffective. . ..

(Ex. 14 at 8-9).

       Winland’s argument lacks merit as murderous intent is not an element of attempted

second-degree murder. In Florida, attempted second degree murder consists of the

following elements: “(1) the defendant intentionally committed an act that could have

resulted, but did not result, in the death of someone, and (2) the act was imminently




                                            24
dangerous to another and demonstrated a depraved mind without regard for human life.”

Kendrick v. Sec’y, Dep’t of Corr., No. 6:10-CV-333-ORL-31, 2011 WL 4529638, at *4

(M.D. Fla. Sept. 30, 2011) (quoting State v. Florida, 894 So.2d 941, 946 (Fla.2005),

receded from on other grounds (citing Brown v. State, 790 So.2d 389, 390 (Fla.2000));

see also Fla. Stat. §§ 777.04(1) & 782.04(2) (2004)). Arguing that the Prosecutor did not

prove murderous intent would be meritless, and failure to bring a meritless claim is not

ineffective assistance of counsel. Palmer v. McDonough, 2006 WL 1382094 (M.D. Fla.

May 19, 2006).      Further, Winland’s argument that had trial counsel made better

arguments the Court would have granted his J.O.V. is nothing more than speculation, and

self-serving speculation will not sustain an ineffective assistance claim. Ashimi, 932 F.2d

at 650; Streeter, 335 F. Appx. at 864.

                                         Ground Six

      Winland claims that his trial counsel was ineffective for failing to object or move for

mistrial when the prosecutor incorrectly stated, during closing argument, that Sherry Hetz

called the victim and said, “watch out, he’s got guns.” During closing arguments, the

Prosecutor stated that “you heard how Sherry had called the alleged victim ― Ms. Hetz

― that is and said watch out, he’s got a gun.” Colon nor any other witness ever made

this statement. Winland argues the statement was made in violation of Gigilio where (1)

the statement was false, (2) the prosecutor knew the statement was false; and (3) the

statement was material. The Post-Conviction Court dismissed the claim as successive

and untimely filed. Winland argues that the motion as not untimely because the Court

misunderstood the time calculations. Respondent argues that the claim is without merit.

      The Post-Conviction Court held as follows:




                                            25
The primary purpose of closing argument is to give the parties
an opportunity to summarize the evidence and explain how
the facts should be applied to the law as instructed by the trial
court. See Ruiz v. State, 743 So.2d 1 (Fla.1999). The courts
generally allow wide latitude in closing arguments by
permitting counsel to advance all legitimate arguments and
draw logical inferences from the evidence. See Lukehart v.
State, 776 So.2d 906 (Fla. 2000), cert. denied, 533 U.S. 934
(2001). “The granting of a mistrial should be only for a
specified fundamental or prejudicial error which has been
committed in the trial of such a nature as will vitiate the result...
However, when an alleged error is committed which does no
substantial harm and the defendant is not materially
prejudiced by the occurrence,” a motion for mistrial will be
denied. Perry v. State, 200 So. 2d 525, 527 (Fla. 1941)
(citations omitted). In determining whether improper closing
argument remarks warrant a new trial, the remarks must be
examined in “the context of the closing argument as a whole
and considered cumulatively within the context of the entire
record.” McArthur v. State, 801 So.2d 1037, 1040 (Fla. 5th
DCA 2001). Thus, while an improper comment may in one
case constitute reversible error, it may not be reversible error
in another case when considered in the context of the entire
record. Id.

It is true that no witness testified on Ms. Hetz giving the victim
a warning prior to the assault. Ms. Hetz was not called as a
witness at trial, the victim did not mention whether or not he
received such a warning, and Defendant did not testify.
However, these facts arguably entered evidence through
Defendant’s interrogation with law enforcement, which was
published to the jury as evidence. The officers questioned
Defendant about whether Ms. Hetz gave the victim the alleged
warning. Through Defendant’s responses, it is clear that he
intentionally told Ms. Hetz that he removed the guns from their
home with the expectation that she would warn the victim,
hopefully scaring him. Defendant said that this “backfired”
because they chose to go out to dinner that night anyway, “so
what good did it do?”
See [Ex. 2, p. 234].

Additionally, even if the Court assumed arguendo that the
comment was improper, a mistrial may not be warranted if the
“comment was not so egregious as to fundamentally
undermine the reliability of the jury’s recommendation.” Davis
v. State, 604 so. 2d 794, 798 (Fla. 1992). In determining




                                 26
              whether improper closing argument remarks warrant a new
              trial, the remarks must be examined in “the context of the
              closing argument as a whole and considered cumulatively
              within the context of the entire record.” McArthur v. State, 801
              So.2d 1037, 1040 (Fla. 5th DCA 2001). The elements of the
              crime Defendant was charged and convicted of were
              otherwise thoroughly proven, regardless of whether Ms. Hetz
              warned the victim. Moreover, there was a significant amount
              of other testimony and evidence indicating Defendant’s ill will
              towards the victim. . .. The State’s comments on Ms. Hetz’s
              warning, even if improper, are not so egregious that they
              undermine the reliability of the verdict, especially when
              considered in “the context of the closing argument as a whole
              and considered cumulatively within the context of the entire
              record.” Id. Defendant has failed to allege facts showing that
              counsel’s performance was deficient or that the outcome of
              his trial would have been different, or that a motion for mistrial
              would have been actually granted. Accordingly, this claim is .
              . . denied.

(Ex. 14 at 8-9).

       The Post-Conviction Court acknowledged that no one testified that Colon received

a warning call from Hetz. However, the phone call evidence from Hetz was admitted

`through Winland’s interrogation with law enforcement, which was published to the jury.

Winland’s interrogation went as follows:

       Q.     “This morning she called him and said, hey be careful, my ex-boyfriend is

              really upset, we’re having a big argument and he has a gun?”

       A.     “Well I don’t think she said that, she just was”

       Q.     “Giving him a heads up?”

       Q.     “Be careful, and then this happens today, you think it’s just coincidence that

              that she calls him—”

       A.     “Well, no. I made it a point to let her know I took the guns out of the house.”

       Q.     “Okay,”




                                             27
       A.     “And what would you think if your partner just took the guns out of the house

              that should scare the living shit out of him.”

       Q.     “So, you were hoping she’d see that?”

       A.     (inaudible)

       Q.     “And then she would call him and let him know and she would scare the shit

              out of him?”

       A.     “But it backfired because as I know tonight we’re going to dinner, so what

              good did it do?”

(Ex. 2 at 234).

       The question of when to object is a strategic decision that is within the discretion

of the attorney and should not normally be questioned by a court if the attorney’s actions

could be considered reasonably competent counsel. Dailey v. Sec’y, Fla. Dep’t of Corr.,

No. 8:07-CV-1897-T-27MAP, 2012 WL 1069224, at *3 (M.D. Fla. Mar. 29, 2012) (citing

Peterka v. State, 890 So.2d 219, 233 (Fla.1999)). While the Prosecutor’s statement was

not explicitly testified to in Court, there was evidence presented to the jury that Hetz called

Colon and warned him that Winland had a gun. Therefore, trial counsel’s failure to object

to the Prosecutor’s statement did not prejudice Winland under Strickland.

                                 Grounds Seven Through Thirteen

       Respondent argues that Grounds Seven through Thirteen are procedurally barred

because the State Post-Conviction Court denied Winland’s second post-conviction

motion as both successive and untimely. (Ex. 21). Winland says the State Court wrongly

calculated the time period, so that his claims should not be untimely. Thus, he argues




                                              28
the Court should consider Grounds Seven through Thirteen even though they are

procedurally barred.

       The Post-Conviction Court held as follows:

             The present postconviction motion is both untimely and
             successive under Rule 3,850. [Winland] raises clams that
             were not raised in his previous motion, but has not provided
             an explanation as to why they were not raised in his previous
             motion, as required by Rule 3,850(c)(5). [Winland] also
             appears to raise or refer to claims and issues already
             considered and denied on the merits in his previous
             postconviction motion.

             Defendant does not include any explanation for this
             successive pleading, nor does he plead any of the exceptions
             to the two-year time bar as required by Rule 3.850(b).
             Instead, he merely states that he “had 90 days to seek
             certiorari until May 15, 2015. Therefore, this postconviction
             proceeding is properly filed and tolls all state and federal time
             limitations.” This is an insufficiently pleaded attempt to
             address the rule’s time bar. Defendant may be referring to the
             tolling effect cause by seeking certiorari review with the
             Florida Supreme Court after direct appeal to a district court of
             appeal has been denied. See e.g. Barkett v. State, 728 So. 2d
             792 (Fla. 1st DCA 1999). However, the Second District Court
             of Appeal affirmed his underlying convictions and sentences
             in September 2013. There is no indication in the record, nor
             any documents attached to his motion, showing how his case
             was tolled until May 2015, or even confirming that he sought
             certiorari review in the first place. Regardless, this argument
             does not excuse the successive nature of the motion.

(Ex. 22 at 1-2). While Winland argues that the Post-Conviction Court did not properly

consider the time frames under the Rule, Winland provides no explanation why the post-

conviction court was wrong other than a conclusory statement that they were wrong.

Winland’s argument lacks merit. Further, Grounds Seven through Thirteen are also

procedurally barred because his Rule 3.850 motion was successive.

      Winland cannot return to state court to present Grounds Seven through Thirteen

because Florida procedural rules preclude a second, untimely Rule 3.850 motion absent




                                            29
certain extenuating circumstances that are not present. See Fla. R. Crim. P. 3.850

(requiring such a motion to be filed within two years after the judgment and sentence

become final). If the petitioner has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief, unless

either the cause and prejudice or the fundamental miscarriage of justice exception is

established. See Coleman, at 750-51. The Court finds these claims are unexhausted and

procedurally defaulted.

       A procedural default for failing to exhaust state court remedies will only be excused

in one of two narrow circumstances. First, Petitioner may obtain review of a procedurally

defaulted claim if he shows both “cause” for the default and actual “prejudice” resulting

therefrom. Allen v. Sec’y, No. 2:12-CV-644-FTM-29CM, 2016 WL 762648, at *5 (M.D.

Fla. Feb. 24, 2016). Second, Petitioner would have to show a fundamental miscarriage

of justice. Winland shows neither cause nor prejudice ― failing to timely file Grounds

Seven through Fourteen in his initial Rule 3.850 motion was his own fault ― nor did he

show a fundamental miscarriage of justice because he cannot show actual innocence of

the crime of conviction as required by Smith v. Murray, 477 U.S. 527, 537 (1986). Winland

did not file a reply and the Court otherwise finds no basis to excuse the procedural default.

See generally Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). Consequently, the

Court finds Grounds Seven through Thirteen are unexhausted and procedurally barred.

                                  Grounds Fourteen and Fifteen

       In Grounds Fourteen and Fifteen, Winland raises claims of ineffective assistance

of appellate counsel. Winland raised these claims in his state claims alleging ineffective

assistance of appellate counsel. (Ex. 18).        However, the Second DCA dismissed




                                             30
Winland’s state petition as untimely. (Ex. 19). If the petitioner has failed to exhaust state

remedies that are no longer available, that failure is a procedural default which will bar

federal habeas relief, unless either the cause and prejudice or the fundamental

miscarriage of justice exception is established. See Coleman, at 750-51.

       Here, Winland cannot return to state court to present Grounds Fourteen and

Fifteen because the claims were untimely nor can he argue cause and prejudice or show

a fundamental miscarriage of justice under Martinez, because Martinez does not apply to

ineffective assistance of appellate counsel. Davila v. Davis, 137 S. Ct. 2058 (2017)

(noting that the United States Supreme Court held that Martinez applies exclusively to

ineffective assistance of trial counsel claims). Therefore, Grounds Fourteen and Fifteen

are procedurally barred.

                                      Ground Sixteen

       In Ground Sixteen, Winland argues the accumulation of errors violated his rights

to due process and a full and fair trial. Winland makes no argument to support this claim.

Respondent argues that this claim was not raised in state court and is procedurally barred.

       Winland’s claim of cumulative error is without merit. A review of the record shows

that this claim was not raised in the state court and is procedurally barred. As all

Winland’s individual claims are either procedurally barred or without merit, his cumulative

error claim fails. Hannon v. Sec’y, Dep’t of Corr., 622 F. Supp. 2d 1169, 1229–30 (M.D.

Fla. 2007), aff’d, 562 F.3d 1146 (11th Cir. 2009) (citing Griffin v. State, 866 So.2d 1, 22

(Fla.2003) (“[W]here individual claims of error alleged are either procedurally barred or

without merit, the claim of cumulative error must fail.”). Therefore, this claim is without

merit and rejected as procedurally barred.




                                             31
                            CERTIFICATE OF APPEALIBILITY

       Winland is not entitled to a certificate of appealability. A prisoner seeking to appeal

a district court’s final order denying his petition for writ of habeas corpus has no absolute

entitlement to appeal but must obtain a certificate of appealability (“COA”). 28 U.S.C. §

2253(c)(1); Harbison v. Bell, 556 U.S. 180, 184 (2009). “A [COA] may issue...only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To make such a showing, Petitioner “must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) or, that “the issues presented were

adequate to deserve encouragement to proceed further”, Miller-El v. Cockrell, 537 U.S.

322, 335-36 (2003)(citations omitted). Petitioner has not made the requisite showing in

these circumstances.

       Accordingly, it is now

       ORDERED:

       1. Petitioner Douglas K. Winland’s Petition for Writ of Habeas Corpus Pursuant to

          28 U.S.C. § 2254 (Doc. 1) is DENIED.

          2. The Clerk of Court is directed to enter judgment accordingly, terminate all

          pending motions, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 22nd day of March 2019.




Copies:
All Parties of Record
SA: FTMP-2




                                             32
